DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/16/2021.  Claims 3 and 13 are cancelled. Claims 7, 9, 14, 17, 19 and 21 are currently amended. Claims 1-2, 4-12 and 14-21 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-2, 4-12 and 14-21 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter; the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-2, 4-12 and 14-21 are to a statutory category. For example, independent claim 1, and similarly independent claims 11 and 21, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for centralized healthcare coordination and management by

by a centralized healthcare management server system, service provider information of each of a plurality of different service providers, each of the service providers capable of providing one or more healthcare laboratory services, the service provider information obtained over a communications network from service provider systems of the plurality of different service providers;

storing, by the centralized healthcare management server system, the service provider information;

calculating, by the centralized healthcare management server system, a service provider score for each of the plurality of different service providers based on the service provider information, the service provider information for each of the plurality of different service providers including average turnaround times and a geographic proximity to a healthcare provider, the calculating being performed in real-time;

selecting, by the centralized healthcare management server system, for the healthcare provider, a subset of service providers from the plurality of different service providers based on the service provider scores;

providing, by the centralized healthcare management server system, at least a portion of the service provider information for each of the subset of service providers for display through a graphical user interface (GUI), the GUI being at least partially generated by the centralized healthcare management server system;

receiving, by the centralized healthcare management server system, a selection of a particular service provider from the subset of service providers, the selection being received through the graphical user interface from the healthcare provider;

generating, by the centralized healthcare management server system, an order for a particular healthcare laboratory service of the one or more healthcare laboratory services capable of being provided by the particular service provider;

tracking, by the centralized healthcare management server system, a status of the particular healthcare laboratory service; and

notifying, by the centralized healthcare management server system, the healthcare provider of the status of the particular healthcare laboratory service, the notifying includes delivering the status of the particular healthcare laboratory service to an Electronic Medical Record software, thereby providing a centralized system to coordinate interaction between healthcare providers and service providers.

*The limitations in bold cannot be reasonably practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-1-2, 4-12 and 14-21, recite an abstract idea.  More specifically, independent claims 1, 11 and 21 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 11 and 21, recite “calculating, by the centralized healthcare management server system, a service provider score for each of the plurality of different service providers based on the service provider information” which can be a mental process because this limitations can be performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and recite certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., coordinating and managing healthcare between providers, patients, and the like). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 11 and 21 but further describe the service provider information, search criteria information, service result data, laboratory service status, trigger events, etc. elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, obtaining information, storing information, calculating a score, selecting 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite one or more processors, a memory, a server system, a GUI, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/16/2021.


In response, it is submitted that the claims do recite an abstract idea. For example, independent claim 1, and similarly independent claims 11 and 21, recite “calculating, by the centralized healthcare management server system, a service provider score for each of the plurality of different service providers based on the service provider information, the service provider information for each of the plurality of different service providers including average turnaround times and a geographic proximity to a healthcare provider, the calculating being performed in real-time,” “selecting, by the centralized healthcare management server system, for the healthcare provider, a subset of service providers from the plurality of different service providers based on the service provider scores,” “generating, by the centralized healthcare management server system, an order for a particular healthcare laboratory service of the one or more healthcare laboratory services capable of being provided by the particular service provider,” and “tracking, by the centralized healthcare management server system, a status of the particular healthcare laboratory service,” which can be a mental processes because these limitations recited at a high-level of generality, under a broad and reasonable interpretation, can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. Furthermore, the claims recite certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., coordinating and managing healthcare between providers, patients, and the like). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 11 and 21 but further describe the service provider information, search criteria information, service result data, laboratory service status, and trigger events elements and/or recite field 
As such, it is submitted that the claims are directed to an abstract idea, the claims do not integrate the abstract idea into a practical application, the claims do not recite significantly more than the abstract idea itself and therefore, are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above, in previous office actions and incorporated herein. 
Examiner suggests focusing an amendment such that the claims recite limitations focused on a “technological solution” to a “technological problem” and thereby providing a basis to assert any abstract idea is integrated into a practical application. Merely automating what can otherwise be done manually is insufficient to assert an integration of an abstract idea into a practical application.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686